﻿112.	I should like at the outset to convey to Mr. Lievano through you, Sir, the warm congratulations of the delegation of Burma on his election as President of the thirty-third session of the General Assembly, and to assure him of our full co-operation in the discharge of the responsibilities of his high office. We are confident that under his able guidance we can look forward to a successful conclusion to our deliberations.
113.	We owe a special debt of. thanks to our outgoing President, Mr. Lazar Mojsov, for the outstanding skill with which he presided over the deliberations of the last regular session, as well as the three very important special sessions of the General Assembly held during the year.
114.	We are also happy to take this opportunity to offer our felicitations and friendly greetings to the delegation of Solomon Islands, whose members have taken their place among us for the first time. The addition of each new Member State is an advance along the path to the universality of this Organization.
115.	The United Nations was founded a little over three decades ago with 51 Member States. Today it is nearly three times larger in size and symbolizes the conscious
theme of the universal brotherhood of man. To come to the General Assembly each year is to sense the growth of the world community and the continuity of the process towards the betterment of human relationships. The importance of the United Nations is thus underlined as a focus and framework within which the conflicting interests of States may find a degree of order and harmony.
116.	This optimism becomes somewhat dimmed when we reflect on the current course of international developments. Much has happened in the period since we met in the Assembly last year and we cannot fail to notice some very disquieting features that dominate the international scene today.
117.	As everyone knows, there have been major shifts in world political alignments, and international relationships have reached a disturbing degree of complexity. These relationships are markedly worsening in the highly important area of relations among major Powers. As a consequence, the struggle for strategic strongholds and spheres of influence has once again come to the fore, with a growing tendency towards extraregional intervention, notably in the regions of Africa and Asia. This imperils the national independence and peaceful development of smaller and lesser nations. It is also evident that long-standing areas of crisis have become aggravated, and dormant disputes and enmities have surfaced into local armed conflicts.
118.	These adverse trends in the international setting do not augur well for peace and security. So long as no effective solution can yet be devised for the major contentious issues which are besetting nations, they will continue to place a heavy strain on our present-day world.
119.	The principal problems to which the General Assembly will be directing its mind are not new, but are nearly as old as the United Nations itself. We refer here to the situation in the Middle East, the problems of southern Africa, the question of disarmament and the problems of world economic relations. For the first time in several years, we note that there is some visible indication that more headway is being made on these questions.
120.	The Middle East continues to command world attention. Some unexpected impulses have brought about a new tempo in peace initiatives, which have the merit of breaching for the first time the emotional barriers set up in the region. On the other hand, the needs and interests of many nations within and around the Middle East are greatly compounded. It appears, therefore, that a viable solution would be difficult to attain, unless it be the result of a collective approach and be comprehensive in nature.
121.	The delegation of Burma supports the view that the United Nations provides the most acceptable framework within which all parties should seek a solution to the Middle East problem. Clear guidelines have already been formulated in relevant resolutions of the General Assembly and the Security Council. A sound basis exists in Security Council resolution 242 (1967), which rightly calls for the withdrawal of Israeli aimed forces from Arab territories occupied in 1967. It also calls for the termination of the state of belligerency and the recognition of the right of Israel to exist as a State.
122.	The delegation of Burma considers that a just and lasting settlement of the Middle East problem does not depend on the principles of the above resolution alone. Such a settlement also requires a solution of the Palestine question, which in turn means recognition of the right of the Palestinian people to an independent State.
123.	Africa today constitutes the focus of international action. The area is one of crisis in which local conflicts tend to become prone to extraregional intervention, with all the elements of power-bloc rivalry. Such exercise of political pressure can only increase the range and level of tension in Africa and obstruct the United Nations ideal of international peace and security.
124.	In southern Africa the process of decolonization has entered a new phase. In Namibia the continuing struggle of the liberation movements and the active support of the United Nations have led to the point where the illegal minority racist regime in power can no longer deny the Territory's right to become free and independent.
125.	For Namibia the year 1978 marks a historic point in its march to independent statehood. In pursuance of its resolution 385 (1976), the Security Council has recently decided to take practical measures for the independence of Namibia at the earliest possible date. However, even at this last stage, the South African regime in power continues to hamper the process by trying to impose conditions on United Nations efforts.
126.	The delegation of Burma stands by the United Nations position that South Africa's occupation of Namibia is illegal and that SWAPO is the authentic liberation movement of the Namibian people. We fully support the Security Council's call in its resolution 431 (1978) for free elections in Namibia under the supervision and control of the United Nations, and we agree that Namibia's territorial integrity and unity should be assured through the reintegration of Walvis Bay within its territory.
127.	The present situation in Zimbabwe is one of mounting unrest and violence. Considerable efforts have been invested both inside and outside the United Nations to bring about a negotiated internationally acceptable settlement based on the transfer of power to the majority which would rule. But the illegal racist regime in power has ignored world public opinion in its unilateral action of imposing a deceptive internal settlement.
128 The delegation of Burma considers that there can be no lasting solution unless all nationalist leaders, including the leaders of the Patriotic Front, are involved in the transition to majority rule. Burma has associated itself with all, Security Council decisions concerning the complete severance of all political and economic relations with the illegal racist minority regime.
129. Burma has also faithfully implemented all United Nations decisions on South Africa, where there is as yet no sign of turning away from the basic policy of apartheid, which is institutionalized racial discrimination. Instead, massive reprisals have been taken against those who oppose apartheid. Burma severed all trade relations with South Africa in 1962. This year the necessary official action has
been taken in application of the Security Council's mandatory arms embargo against that country.
130.	The delegation of Burma firmly reiterates its support for the struggle of the people of Namibia and Zimbabwe for independence under majority rule as well as the struggle of the people of South Africa against apartheid and the policy of racism
131.	There are two sets of comments which the delegation of Burma would like to make as we reflect on the problems of disarmament.
132.	The world's major problem today is the urgency of halting the arms race and initiating the process of disarmament. Since the end of the Second World War the central issue of world concern has been the possibility of general nuclear war and the vital importance to human survival of avoiding such a tragedy. But this world-wide anxiety has been heightened over more than three decades by an unabated nuclear-arms race. The tremendous cost of the arms race and the range and destructive power of the weapons systems that have been devised are bewildering to the human mind. The futility and wastefulness of this becomes even clearer when we consider the fact that the opponents already have the capacity to destroy each other and even an over-kill capacity. Moreover, with every advance in the scientific and technological development of strategic weapons the process of negotiation on arms control and disarmament becomes increasingly complex and difficult. The fact is that the armaments race has become one of the greatest scourges of humanity and constitutes an obstacle to the improvement of the world's political relations and its economic development. Unless we can achieve some early steps to halt and reverse the arms race, fire ultimate objective of ensuring general and complete disarmament may recede further and prove elusive for ever Today the overriding imperative is to explore every avenue and method to bring the principal nuclear Powers into a binding agreement and a solemn undertaking to assure the international community that a nuclear confrontation will not take place.
133.	This year's tenth special session of the General Assembly, on disarmament, provided a forum for the world community to demonstrate Its awareness of and concern at the unprecedented level and intensity of the arms race and the potential danger it poses for the security of mankind. The Final Document [resolution S-10J2/ provides an integrated and universal strategy for disarmament that enjoys the widest international acceptance known to date. Although it is the product of compromise and accommodation, the Final Document is a positive step forward. The United Nations, as the most representative and universal forum of today, has been brought into closer association with world disarmament processes. This marks a new departure in disarmament negotiations.
134.	The task before the international community now is to translate into reality the principles and objectives embodied in the Final Document. The highest priority has been given to nuclear disarmament, and the principal nuclear Powers have a special responsibility to lead the way. If those Powers could take positive steps to halt and reverse the nuclear-arms race, that would imply a change in their
attitudes and policies and would significantly affect future developments in the field of disarmament. Progress or the lack of progress in disarmament measures depends very much on the international behaviour of the principal nuclear Powers.
135.	As everyone knows, the world economy is in a state of flux and remains unpredictable. Economists the world over seem to be in a dilemma over what steps should be taken to overcome the immediate pressures of world-wide inflation and monetary instability, declining growth rates, the increasing burden of debt on many countries, growing protectionism and the deteriorating balance in international trade and payments. No one has yet come forward with a viable solution to these problems.
136.	The latent instability and the frequent recurrent crises in the world economy more than ever indicate that the present international economic system no longer serves the compelling demands of the times. In view of the reality of the existence of fundamental and structural defects in the present system, it is imperative to restructure the world economy in order to resolve the inequalities and imbalances in international economic relations.
137.	The establishment of the New International Economic Order cannot be delayed any longer. If we indulge too much in the luxury of elaborating details and means of achieving that goal, there is the danger that we may lose sight of the objective itself. Above all, what is required in the initial stage is political will on the part of those who can contribute much to the realization of the New International Economic Order.
138.	We are all aware of the growing interdependence of the international economy. The economies of both the developed and the developing world are becoming highly interdependent. Yet the world economy lacks an effective mechanism for mutual co-operation and benefit. The North-South dialogue, conducted with the main objective of setting up a just and equitable economic order, has resulted in a stalemate. The concerted action and strategy of the industrially developed countries to solve the world's basic economic issues have thus far produced few significant results. The Second United Nations Development Decade is coming to a close, but the objectives of the International Development Strategy for the 1970s have hardly been fulfilled.
139.	We welcome the General Assembly's decision to convene a special session in 1980 to assess the progress made in the various-forums of the United Nations system, to realize the establishment of the New International Economic Order and to take appropriate action for the promotion of development and international economic co-operation, including the adoption of a new international development strategy for the 1980s.
140.	There can be no doubt that the transformation of the world economic system is already well on the way towards a greater measure of equality in the life of nations in an interdependent world. Although at present it would seem that nothing of particular importance has happened that might be conducive to the solution of the major problems that confront the developing countries and the entire
international community, the most cogent fact is the growth of an awareness of the need for concerted action in all sectors of economic life. This, we believe, opens up a hopeful prospect that the international community may be able to come up with negotiable answers, new attitudes and new decisions leading towards the establishment of the New International Economic Order which we all seek to create.
141.	The delegation of Burma believes that the deliberations we shall have during this session of the General Assembly will lead to a better appreciation of the problems which confront the international community and the measures required to solve them. We very much hope that our efforts and deliberations will be fruitful and of benefit to all Members of the United Nations.
